 Case 1:17-cv-00613-JTN-ESC ECF No. 82 filed 08/07/19 PageID.719 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

 ANTOL, DEREK, individually and as
 next friend for DSAII, a minor, DEVON
 S. ANTOL and TRYSTON ANTOL,

               Plaintiffs,                     Case No. 1:17-cv-613

 v.                                            HON. JANET T. NEFF

 ADAM DENT, KATE STRAUS, CASEY
 BRINGEDAHL, CASEY TRUCKS,
 PETE KUTCHES, and WESTERN
 MICHIGAN ENFORCEMENT TEAM, a
 public body organized under the laws of
 the State of Michigan,

          Defendants.
____________________________________________________________________
 J. Nicholas Bostic (P40653)        Allan C. Vander Laan (P33893)
 Attorney for Plaintiffs            Bradley C. Yanalunas (P80528)
 909 N. Washington Ave.             Cummings, McClorey, Davis & Acho
 Lansing MI 48906                   Attorneys for Defendants Dent, Strauss,
 517-706-0132                       Bringedahl and Kutches
 barristerbostic@gmail.com          2851 Charlevoix Dr., S.E. - Suite 327
                                    Grand Rapids MI 49546
                                    616-975-7470
                                    avanderlaan@cmda-law.com
                                    byanalunas@cmda-law.com
____________________________________________________________________

                             JOINT NOTICE OF NEGOTIATION

             Now come the Plaintiffs and Defendants Adam Dent, Kate Straus, Casey

Bringedahl and Pete Kutches by and through their respective counsel and, pursuant to

the Court’s order entered on July 11, 2019, hereby give notice to the Court the parties will

continue negotiating resolution of this matter. Further, the parties agree the deadline for

completion of these negotiations is August 22, 2019.

                                   Respectfully submitted,




00971723-1
 Case 1:17-cv-00613-JTN-ESC ECF No. 82 filed 08/07/19 PageID.720 Page 2 of 2




DATED: August 7, 2019


                             By:/s/ J. Nicholas Bostic
                             J. Nicholas Bostic (P40653)
                             909 N. Washington Ave.
                             Lansing MI 48906
                             Attorney for Plaintiffs



DATED: August 7, 2019
                             By: /s/ Bradley C. Yanalunas
                             Allan C. Vander Laan (P33893)
                             Bradley C. Yanalunas (P80528)
                             Cummings, McClorey, Davis & Acho
                             Attorneys for Defendants Dent, Strauss,
                             Bringedahl and Kutches




00971723-1
